              Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 1 of 43



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 ALYSON SLAUGHTER, individually and on
 behalf of all others similarly situated,

                          Plaintiffs,                     CASE NO. _____________________

                   v.                                     JURY TRIAL DEMAND

 NATIONAL RAILROAD PASSENGER
 CORPORATION, d/b/a AMTRAK,


                          Defendant.


               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         Plaintiff Alyson Slaughter, individually and on behalf of all others similarly situated, seeks

a permanent injunction requiring a change in the corporate policies of Defendant National Railroad

Passenger Corporation, d/b/a Amtrak (“Amtrak”) to cause Amtrak’s mobile websites and mobile

application to become, and remain, accessible to individuals with visual disabilities. In support

thereof, Plaintiff alleges, upon personal knowledge as to Plaintiff’s individual actions and upon

information and belief and/or counsel’s investigations as to all other matters, the following:

                                              INTRODUCTION

         1.       In March of 2015, the Department of Transportation (“DOT”) revised its rules to

specifically provide that “that transportation entities are required to make reasonable

modifications/accommodations to policies, practices, and procedures to avoid discrimination and

ensure    that    their   programs      are    accessible   to   individuals   with   disabilities.”   See

https://www.federalregister.gov/documents/2015/03/13/2015-05646/transportation-for-

individuals-with-disabilities-reasonable-modification-of-policies-and-practices. The rule became

final in July of 2015 and was “needed to clarify that public transportation entities are required to
                                                      1
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 2 of 43



make reasonable modifications/accommodations to their policies, practices, and procedures to

ensure program accessibility.” Id.

       2.        DOT further indicated:

       “While this requirement is not a new obligation for public transportation entities
       receiving Federal financial assistance (see section 504 of the Rehabilitation Act),
       including the National Passenger Railroad Corporation (Amtrak), courts have
       identified an unintended gap in our Americans with Disabilities Act (ADA)
       regulations. This final rule will fill in the gap. The real-world effect will be that the
       nature of an individual’s disability cannot preclude a public transportation entity
       from providing full access to the entity’s service unless some exception applies.”

       Id. (emphasis added).

       3.        More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino’s Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

       4.        Plaintiff is an individual with a disability as defined by the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12102(2), and the regulations implementing the ADA set

forth at 28 C.F.R. §§ 37 et seq., and the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29

U.S.C.A. § 705, and its implementing regulations set forth at 9 U.S.C. §§ 794 et seq.

       5.        Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with

visual impairments who meet the legal definition of blindness in that they have a visual acuity with

correction of less than or equal to 20 x 200.

       6.        Plaintiff Slaughter requires Dynamic Type to read content on websites and apps

using her iPhone 7. “Dynamic Type [ ] allows users to choose the size of textual content displayed

on the screen. It helps users who need larger text for better readability.” See Apple, Scaling Fonts

Automatically,                                        available                                      at

https://developer.apple.com/documentation/uikit/uifont/scaling_fonts_automatically                 (last



                                                  2
              Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 3 of 43



accessed September 24, 2019).

         7.       “Since 1971, Amtrak® has been America’s provider for intercity passenger rail

services. With more than 500 destinations, in 46 states and Canada, Amtrak connects lives all over

North         America.”     See    Facebook       About      Page,     Amtrak,       available     at

https://www.facebook.com/pg/Amtrak/about/?ref=page_internal (last accessed September 24,

2019).

         8.       Consumers like Plaintiff are unable to fully access Amtrak’s Websites and Apps’

goods, content, services, and Amtrak’s physical locations due to the inaccessibility of: (a)

Amtrak’s mobile website, https://m.amtrak.com; (b) its purportedly (but not) accessible version of

the mobile website; and (c) its mobile applications that Amtrak makes available for iOS1 devices

(collectively, “Websites and Apps”), which Websites and Apps Amtrak owns, operates, and

controls.

         9.       Amtrak is responsible for the policies, practices, and procedures concerning the

development and maintenance of the Websites and Apps.

         10.      Unfortunately, Amtrak denies approximately 8.1 million Americans,2 including

more than 250,000 residents of Illinois,3 access to its Websites & Apps goods, content, and services

because (a) when Dynamic Font Text is enabled, the App’s content becomes truncated and users




1
        Consumers may download Amtrak’s iOS mobile application at https://apps.apple.com
/us/app/amtrak/id405074003 (last accessed September 24, 2019).
2
        See Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in
the U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA
(Jul. 25, 2012), available at https://www.census.gov/ newsroom/releases/archives/miscellaneous
/cb12-134.html (last accessed September 24, 2019) (“About 8.1 million people had difficulty
seeing, including 2.0 million who were blind or unable to see.”).
3
        See American Foundation for the Blind, State-Specific Statistical Information: Illinois,
available       at       https://www.afb.org/research-and-initiatives/statistics/state-specific-stats/
illinois#2016 (last accessed September 24, 2019).
                                                  3
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 4 of 43



are unable to scroll vertically or horizontally to access the content; (b) when Dynamic Font Text

is not enabled, Plaintiff has to scroll horizontally, making the content also inaccessible.

       11.      Plaintiff brings this civil rights action against Amtrak to enforce Title II of the ADA

and the Rehabilitation Act, which require, among other things, that public accommodations that

receive Federal financial assistance (1) not deny persons with disabilities the benefits of their

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with Dynamic Font Text—where necessary to ensure effective

communication with individuals with a visual impairment, and to ensure that such persons are not

excluded, denied services, segregated, or otherwise treated differently than sighted individuals;

and (4) utilize administrative methods, practices, and policies that provide persons with disabilities

equal access to the goods, content, and services available on Amtrak’s Websites and Apps.

       12.      By failing to make its Websites and Apps readable and/or usable when Dynamic

Font Text is enabled, Amtrak, a public entity subject to Title II and a program or activity receiving

Federal financial assistance, deprives individuals who are partially sighted or visually impaired the

benefits of the goods, content, and services available in Amtrak’s Websites and Apps —all benefits

that Amtrak affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title II and the Rehabilitation Act were meant to redress.

       13.      Because Amtrak’s Website and Apps are not accessible, and because, upon

information and belief, Amtrak does not have, and has never had, an adequate corporate policy

that is reasonably calculated to cause its Websites and Apps to become and remain accessible,

Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring that:

       a.       Amtrak make available to individuals with disabilities adequate information



                                                  4
               Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 5 of 43



concerning transportation services. This obligation includes making adequate communications

capacity available, through accessible formats and technology, to enable users to obtain

information and schedule service.

          b.       Amtrak operate a fixed route or demand responsive system that shall ensure that

personnel are trained to proficiency, as appropriate to their duties, so that they operate vehicles

and equipment safely and properly assist and treat individuals with disabilities who use the service

in a respectful and courteous way, with appropriate attention to the difference among individuals

with disabilities.

          c.       Amtrak maintain in operative condition those features of facilities and vehicles that

are required to make the vehicles and facilities readily accessible to and usable by individuals with

visual impairments.

          d.       Amtrak repair promptly the Websites & App to make them accessible and in order.

          e.       Amtrak develop and implement non-discriminatory policies and procedures to

ensure:

                   i.     that communications with individuals who have visual impairments are as

                          effective as communications with others;

                   ii.    that appropriate auxiliary aids and services are provided where necessary to

                          afford an individual who is visually impaired an equal opportunity to enjoy

                          the benefits of Amtrak’s services, programs, and activities;

                   iii.    that individuals who are visually impaired are informed of the availability

                          of auxiliary aids and services during interactions with Amtrak, including

                          while traveling; and,

                   iv.    that individuals whose requests for effective communication are not



                                                     5
             Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 6 of 43



                        adequately addressed have the ability to grieve and obtain an adequate

                        resolution of their grievance.

        f.       Amtrak revise and/or update Amtrak’s training and supervision programs to

                 educate officers and employees about their obligation to:

                 i.     ensure that communications with individuals who have a visual impairment

                        are as effective as communications with others;

                 ii.    provide individuals who are visually impaired appropriate auxiliary aids

                        and services where necessary to afford them equal opportunity to enjoy the

                        benefits of Defendant’s services, programs, and activities;

                 iii.   inform individuals who are visually impaired of the availability of auxiliary

                        aids and services while traveling; and,

                 iv.    such training should also include training for Defendant’s personnel

                        regarding Websites & App development.

        g.       Amtrak retain a qualified consultant acceptable to Plaintiff (“Approved

Accessibility Consultant”) who shall assist it in improving the accessibility of its Websites and

Apps, including all third party content and plug-ins, so the goods, content, and services on the

Websites and Apps may be equally accessed and enjoyed by individuals with vision-related

disabilities;

        h.       Amtrak work with the Approved Accessibility Consultant to ensure that all

employees involved in website and app development be given accessibility training on a biennial

basis, including onsite training to create accessible content at the design and development stages;

        i.       Amtrak work with the Approved Accessibility Consultant to perform an automated

accessibility audit on a monthly basis to evaluate whether Amtrak’s Websites and Apps may be



                                                  6
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 7 of 43



equally accessed and enjoyed by individuals with vision related disabilities on an ongoing basis;

       j.       Amtrak work with the Approved Accessibility Consultant to perform end-user

accessibility/usability testing on at least a quarterly basis with said testing to be performed by

humans who are legally blind, or who have training and experience in the manner in which persons

who are legally blind who use dynamic font to navigate, browse, and conduct business on Amtrak’s

Websites and Apps, in addition to the testing that is performed using semi-automated tools;

       k.       Amtrak    incorporate     all   of       the   Approved   Accessibility   Consultant’s

recommendations within sixty (60) days of receiving the recommendations;

       l.       Amtrak work with the Approved Accessibility Consultant to create an Accessibility

Policy that will appear as the first piece of content viewable with Dynamic Font on its Websites

and Apps, along with an e-mail address, instant messenger, and toll free phone number to report

accessibility-related problems;

       m.       Amtrak reference its purportedly accessible website on the main website’s page

regarding travelers with disabilities, e.g., https://www.amtrak.com/accessible-travel-services.

       n.       Amtrak includes in the Accessibility Policy a statement that indicates that Amtrak

is making efforts to maintain and increase the accessibility of its Websites and Apps to ensure that

persons with disabilities have full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and accommodations of Amtrak through the Websites and Apps;

       o.       Amtrak accompany the Accessibility Policy with an accessible means of submitting

accessibility questions and problems, including an accessible form to submit feedback or an email

address to contact representatives knowledgeable about the Accessibility Policy;

       p.       Amtrak includes in the Accessibility Policy a notice soliciting feedback from

visitors to the Websites and Apps on how the accessibility of the Websites and Apps can be



                                                     7
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 8 of 43



improved. The link shall provide a method to provide feedback, including an accessible form to

submit feedback or an email address to contact representatives knowledgeable about the

Accessibility Policy and information related thereto;

       q.       Amtrak provide a copy of the Accessibility Policy to all web and app content

personnel, contractors responsible for web content, and Client Service Operations call center

agents (“CSO Personnel”) for the Websites and Apps;

       r.       Amtrak train no fewer than three of its CSO Personnel to automatically escalate

calls from users with disabilities who encounter difficulties using the Websites and Apps. Amtrak

shall have trained no fewer than three (3) of its CSO personnel to timely assist such users with

disabilities within CSO published hours of operation. Amtrak shall establish procedures for

promptly directing requests for assistance to such personnel including notifying the public in the

Accessibility Policy that customer assistance is available to users with disabilities and describing

the process to obtain that assistance;

       s.       Amtrak modify existing bug fix policies, practices, and procedures to include the

elimination of bugs that cause the Websites and Apps to be inaccessible to the visually impaired

as defined herein;

       t.       Plaintiff, Plaintiff’s Counsel, and Plaintiff’s experts monitor the Websites and Apps

for up to two (2) years after the Approved Accessibility Consultant validates the Websites and

Apps are free of accessibility errors/violations to ensure Amtrak has adopted and implemented

adequate accessibility policies. To this end, Plaintiff, through her Counsel and experts, shall be

entitled to consult with the Approved Accessibility Consultant at her discretion, and to review any

written material exchanged between it and Amtrak, including but not limited to any

recommendations the Approved Accessibility Consultant provides Amtrak.



                                                  8
           Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 9 of 43



         14.    Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. Jonathan Lazur et al., Ensuring Digital Accessibility Through

Process and Policy, 140 (2015). As one leading commentator notes,

         The most significant problem is maintaining the accessibility of a large commercial
         site. Without policies, procedures and metrics—such as testing a release for
         accessibility before posting to the website and training in accessible design (so that
         accessibility is part of the design process the way, say, cybersecurity is)—the site’s
         status as accessible will be temporary at best.

Fighting for Accessible Websites under the ADA: Daniel Goldstein, Brown Goldstein Levy,

Baltimore, Bloomberg BNA, Jan. 13, 2016, ISSN 1098-5190 (reproduced with permission from

Electronic     Commerce       &    Law      Report,       21   ECLR,    2,   1/13/16     (available   at

https://www.browngold.com/fighting-accessible-websites-ada) (last accessed September 24,

2019).

         15.    To evaluate whether an inaccessible website has been rendered accessible, and

whether corporate policies related to web-based technologies have been changed in a meaningful

manner that will cause the website to remain accessible, the website must be reviewed on a periodic

basis using both automated accessibility screening tools and end user testing by disabled

individuals.

         [I]f you have planned to redesign or add a certain segment to your site, then make
         it accessible from the start. It’s far cheaper to plan for an elevator than to decide to
         add one once your 30-story building is complete. Or if you are re-branding, consider
         using templates that will ensure accessibility. Make sure you have policies,
         procedures and metrics in place so that you know if you are maintaining
         accessibility and can identify why, if you are not. Most of all, consult disabled
         consumers or a consumer organization before deciding what you are going to do,
         and have consumers actually test the changes.


                                                      9
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 10 of 43



        Something you imagine you may need to do, you may not need to do at all or may
        be able to do much cheaper. Something you hadn’t thought to do may be critical to
        accessibility. And, of course, if you work with the disability community, they will
        spread the word that this is no longer a site to be avoided, but to be used.

Id. at 3.

                                 JURISDICTION AND VENUE
        16.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

as Plaintiff’s claims arise under Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131 and

12161, et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq., and 28 U.S.C. § 1332.

        17.     Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

Defendant resides in this District, Amtrak is subject to personal jurisdiction in this District, and a

substantial portion of the conduct complained of herein occurred in this District.

        18.     Amtrak is subject to personal jurisdiction in this District. Amtrak has been and is

committing the acts or omissions alleged herein in the District of Columbia that caused injury and

violated rights the ADA and/or Rehabilitation Act prescribes to Plaintiff and to other visually

impaired consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred in this District: on separate occasions, Plaintiff Slaughter has been denied the full use and

enjoyment of the facilities, goods, and services of Amtrak’s Websites and Apps. The access

barriers that Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the

past, and now deter Plaintiff on a regular basis from fully and equally enjoying the Websites and

Apps, as well as Amtrak’s physical facilities related thereto.

        19.     This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

and 2202.

                                          THE PARTIES

        20.     Plaintiff Slaughter is, and at all relevant times hereto, a citizen of the state of

                                                 10
          Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 11 of 43



Illinois. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 C.F.R. §§ 37, et seq., the Rehabilitation Act, 29 U.S.C. §

794 et seq. and its implementing regulations. Plaintiff Slaughter’s is prevented from accessing

Amtrak’s Websites and Apps’ content and communications because Amtrak’s Website and App

are not accessible when her iPhone’s Dynamic Font settings are used. The Amtrak Websites and

App are otherwise inaccessible to Plaintiff.

         21.   Defendant Amtrak is and was, at all relevant times herein a Washington D.C.

corporation with its principal executive offices at 1 Massachusetts Avenue, NW, Washington D.C.,

20001.

                          FACTS APPLICABLE TO ALL CLAIMS

                                    AMTRAK’S SERVICES

         22.   Amtrak is a passenger railroad service that provides medium- and long-distance

intercity service in the contiguous United States, serving more than 500 destinations in 46 states

and operating more than 300 trains daily over 21,400 miles of track.

         23.   Amtrak’s Websites allow consumers to research and purchase these services from

anywhere.

         24.   Amtrak’s Apps allow consumers to “access to all the travel information you need,

whenever you need it.”           See, Apple, App Store Preview, Amtrak, available at

https://itunes.apple.com/us/app/amtrak/id405074003 (last accessed September 24, 2019).

         25.   The Websites and Apps also enable consumers to book online deals and

promotions, find schedules, locate stations, take advantage of Amtrak’s Guest Rewards program,

check train status, and more.



                                                11
           Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 12 of 43



       26.      In particular, Amtrak markets its iOS mobile application as follows:

       Discover the convenience of traveling with Amtrak. With the Amtrak app you can
       get simple and intuitive access to all the travel information you need, whenever you
       need it.

       •     Show your eTicket while onboard, including multi-ride and monthly passes -
             no need to print
       •     Purchase one-way, roundtrip, multi-ride and monthly tickets
       •     Check train status
       •     Search for station information
       •     Send your eTicket to Apple Wallet
       •     And so much more...

       With the Amtrak app, you can do it all right from your smart device.




                            Figure 1 – Screenshots of Amtrak iOS App

See,         Apple,      App         Store       Preview,        Amtrak,         available      at

https://itunes.apple.com/us/app/amtrak/id405074003 (last accessed September 24, 2019).

       27.      According to Amtrak’s website, several of the Apps features are accessible without

a network connection:

       Can I use this app without a network connection?

       If you lose connection, you will not be able to complete transactions, but will still
       be able to see upcoming reservations, access your eTicket, and view other important

                                                12
        Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 13 of 43



       information. In order to maintain the most accurate information and access all
       functionality, a cellular or WiFi network connection is required.

       See https://www.amtrak.com/mobile (last accessed September 24, 2019).

       28.    In the Top 10 Frequently Asked Questions, Amtrak provides:

              How can I check the status of my train?

              Use the free Amtrak mobile app for iPhone® and Android® for a fast and
              easy way to check train status while you’re on the go. You can also check
              train status on Amtrak.com by clicking the ‘Train Status’ button in the site
              header.

              The Track a Train map is another powerful, interactive tool that shows you
              on a map where your train is and when it’s expected to arrive at your
              destination.

              See https://www.amtrak.com/contact-us/top-10-faq-questions.html (last

       accessed September 24, 2019).

                    AMTRAK DENIES PLAINTIFF AND THE CLASS
                     FULL AND EQUAL ACCESS TO ITS SERVICES

       29.    Through her attempts to use the Websites and/or Apps, Plaintiff has actual

knowledge of the access barriers that make Amtrak’s services inaccessible to consumers with

visual impairments and who use auxiliary aids such as Dynamic Font to access the goods, services,

communications, and content available on Amtrak’s Websites and Apps.

       30.    Plaintiff Slaughter is a visually-impaired and legally blind person who cannot use

a smart phone without the assistance of the iPhone accessibility setting known as Larger Dynamic

Type. Large Dynamic Type is an Accessibility feature that helps increase legibility by using the

iOS dynamic type engine to make fonts bigger and/or heavier and generally easier to read. For

people with low vision, making text larger can magnify words without also magnifying interface

elements.

       31.    Prior to October 24, 2017, Plaintiff Slaughter consistently used Amtrak’s iOS

                                               13
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 14 of 43



mobile app to, among other things, check train status, schedules, estimated arrival times, and more

without issue: Amtrak’s iOS mobile application was compatible with her iPhone’s Larger

Dynamic Type Accessibility settings. However, on or about October 29, 2017, Plaintiff Slaughter

attempted to use Amtrak’s iOS mobile application and it appeared that it had been updated in a

manner that caused content to become truncated and which did not enable users to be able to scroll

vertically or horizontally to access the truncated content, rendering Defendant’s services

inaccessible.

       32.      In fact, according to the iPhone Amtrak Mobile Application Version History,

Amtrak launched a completely redesigned iOS mobile app on or about October, 24 2017:

       3.0.1            Oct 24, 2017

       A completely new design and experience.

       We listened to you and redesigned our app to make it easier, faster and smarter to
       book and manage all your Amtrak travel. You’ll get the same great services, plus
       some added features like a personalized home screen with convenient reservation
       cards that give you one-tap access to your eTicket and train status.

       This is such a big update we have to make you login again.

See,         Apple,       App          Store     Preview,        Amtrak,        available        at

https://itunes.apple.com/us/app/amtrak/id405074003 (last accessed September 24, 2019) and click

on “Version History”.

       33.      While attempting to navigate Amtrak’s redesigned iOS mobile app, Plaintiff

Slaughter encountered multiple accessibility barriers for blind or visually-impaired people.




                                                14
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 15 of 43



       34.     In particular, with the new Amtrak iOS mobile app, all the large texts overlay each

other/itself and it becomes impossible to read or see the app’s content properly. Some functions

are pushed off the screen entirely when Plaintiff Slaughter activates the Larger Dynamic Type

feature. For example, below are screen shots illustrating what Plaintiff Slaughter now views when

she attempts to check a Train Schedule on Amtrak’s new iOS mobile app when using the Larger

Dynamic Type Accessibility Setting:




   Figure 2 – Screenshots of Amtrak iOS App with Larger Dynamic Type Accessibility Setting

       35.     Of importance, the letters get bigger, but there is no way to access the information

that falls outside the frame of the screen when Plaintiff Slaughter activates the Larger Dynamic

Type Accessibility Setting. As a result, Plaintiff Slaughter cannot access the scheduled departure

time, estimated or actual departure times, the scheduled arrival time or the estimated or actual

arrival times of trains, which information is freely available to travelers and their friends and

families who do not use auxiliary aids to access the mobile application content and which

information is illustrated here:




                                                15
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 16 of 43




             Figure 3 – Screenshot of Amtrak iOS App without Accessibility Settings

       36.     After notifying Amtrak’s agents of the accessibility issues that Amtrak’s October

24, 2017 iOS update caused, Amtrak directed Plaintiff Slaughter to submit a complaint. As

directed, Plaintiff Slaughter submitted a complaint to Amtrak on October 30, 2017.

       37.     In fact, within two weeks of Plaintiff’s Counsel reaching out to Amtrak’s General

Counsel regarding inaccessibility of the App, Amtrak, instead of updating the App to be viewable

by individuals with visual impairment, updated the App to allow “booking trips for passengers

with disabilities”, which purportedly allows a third party to book travel for passengers with

disabilities. Having to rely on someone else is not Plaintiff’s preferred auxiliary aid or service.

And, also, it doesn’t help passengers with disabilities traveling alone, such as Plaintiff, to access

all the travel information she needs, whenever she needs it (such as checking train status).

       38.     Plaintiff Slaughter still attempts to access Amtrak’s iOS mobile application,

including within the last year. Unfortunately, to date, Amtrak has not made its App accessible to

consumers who rely on Larger Dynamic Type to access online and/or mobile application content.

To this end, Amtrak’s App has undergone almost twenty updates since Plaintiff Slaughter

submitted her accommodation request. Upon information and belief, none of these updates have



                                                 16
          Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 17 of 43



made the App adequately accessible to users with vision impairments.

         39.    Plaintiff Slaughter is also unable to use her phone to access content available on the

Websites, because of Amtrak’s failure to build its Websites in a manner that is with the Dynamic

Font.

         40.    In order for Plaintiff to be able to read the content, she requires the maximum size

of 10.

         41.    For example, the purportedly accessible website is not really accessible to those

who use the larger versions of Amtrak’s Dynamic Font on their iPhone (6 clicks of Large from the

Default Setting or above with a maximum size available of 10). Utilizing the Dynamic Font

actually takes away the functionality of the mobile website. In particular, when 6-10 Dynamic Font

is enabled, the drop-down box disappears. The drop-down box would otherwise enable passengers

to access the following content: Buy Tickets, Destinations, Experience, Deals, Schedules, Amtrak

Guest Rewards, Train Status, Modify Trip, Search Stations, Services Alerts, and Contact Us.

         42.    Running a search in the search box for that information is not an option either, as

the purportedly accessible mobile version of the Amtrak website does not have a search bar – or

at least one that Plaintiff or Plaintiff’s Counsel could find.

         43.    As a consequence, individuals with disabilities who increase the Dynamic Font size

font 6 times or more do not actually have access to those Amtrak webpages unless they know the

exact web address of the corresponding assistive webpage, since there is no drop-down box. And

if the Font is set at default or is increased by 5 times or less, Plaintiff and other visually impaired

individuals cannot see it.

         44.    Even if the drop down box were available and Plaintiff were able to access Train

Status when the font was used (by reducing the web-based dynamic font, making it inaccessible



                                                  17
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 18 of 43



to the visually impaired, and then clicking on Train Status, and then increasing the web-based

dynamic font to make it a size that is readable to the visually impaired), once one enters the

information on the Train’s Status page and submits the request, the status itself is not in

Larger Dynamic Font.

        45.     The regular mobile website is not accessible to persons with visual disabilities

either, as when Dynamic Font is enabled on Plaintiff’s iPhone, it requires the reader to scroll back

and forth from left to right showing a few words at a time only, which is not adequate. If Dynamic

Font through her iPhone is not enabled, it is still difficult, as she has to enlarge the font by pinching

the top of the screen and is only able to see a few words on the screen at a time and has the same

issues as there is when Dynamic Font through her iPhone is enabled.

        46.     As a result, Plaintiff is unable to understand, and thus is denied the benefit of, much

of the content and services she wishes to access on the Websites and Apps.

        47.     Unfortunately, as a result of visiting Amtrak’s Websites and Apps, and from

investigations performed on her behalf, Plaintiff has found Amtrak’s Websites and Apps to be

largely unusable due to various barriers that deny her full and equal access to Amtrak’s online

and/or mobile application content and services.

        48.     The aforementioned barriers, and others, deny Plaintiff full and equal access to all

of the services the Websites and Apps offer, as well as the physical locations, and now deters her

from attempting to use the Websites and Apps. Still, Plaintiff would like to, and intends to, attempt

to access the Websites and Apps in the future to research the services the Websites and Apps offer,

or to test the Websites and Apps for compliance with the ADA and Rehabilitation Act.

        49.     If the Websites and Apps were accessible, i.e. if Amtrak removed the access

barriers described above, Plaintiff could independently research train status, view the same content



                                                   18
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 19 of 43



sighted individuals are able to use, and/or book Amtrak’s services.

        50.     Though Amtrak may have centralized policies regarding the maintenance and

operation of its Websites and Apps, Amtrak has never had a plan or policy that is reasonably

calculated to make its Websites and Apps fully accessible to, and independently usable by,

individuals with vision related disabilities. As a result, the complained of access barriers are likely

to persist.

        51.     The law requires that Amtrak reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense. To this end, Amtrak has,

upon information and belief, invested substantial sums in developing and maintaining its Websites

and Apps and has generated significant revenue from these online and mobile application services.

These amounts are far greater than the associated cost of making the Websites and Apps equally

and fully accessible to consumers with visual impairments.

        52.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Amtrak’s failure to provide its online and/or mobile application content and services in a

manner that usable by individuals with visual impairments.

              AMTRAK’S DISCRIMINATION IS INTENTIONAL OR RECKLESS

        53.     Amtrak has long known that auxiliary aids are necessary for individuals with visual

disabilities to access its online and/or mobile application content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        54.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the



                                                  19
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 20 of 43



Department’s enforcement of it, has changed this interpretation.

        55.    More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino’s Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

        56.    Were Amtrak unaware of these auxiliary aids previously, Plaintiff Slaughter put

Amtrak on notice when she submitted a complaint to Amtrak on or about October 30, 2017.

However, notwithstanding Plaintiff Slaughter’s request for an accommodation, nothing in

Amtrak’s iOS mobile application Version History indicates that Amtrak has resolved a single

access barrier in the nearly twenty-two (22) months and eighteen (18) updates since October 24,

2017.

        57.    Against this backdrop, and because adopting an adequate online and mobile

application accessibility policy would provide Plaintiff and other visually-impaired consumers

with equal access to the Websites and Apps, Plaintiff alleges that Amtrak has engaged in acts of

intentional discrimination, including, but not limited to, the following policies or practices:

               a.      Constructing, updating, and/or maintaining its Websites and Apps so they

are inaccessible to individuals with a visual impairment, including Plaintiff; and

               b.      Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually-impaired consumers, such as Plaintiff,

as members of a protected class.

        58.    Amtrak therefore uses standards, criteria or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others, as alleged herein.

        THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        59.     There is no DOJ administrative proceeding that could provide Plaintiff with the



                                                 20
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 21 of 43



injunctive relief she seeks.

        60.       While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        61.       Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        62.       Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Amtrak offers content and services on its Websites and Apps, and (b)

whether Plaintiff can access the content and services on the Websites and/or Apps.

                                 CLASS ACTION ALLEGATIONS

        63.       Plaintiff, individually and on behalf of herself and all others similarly situated,

seeks to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2):

        All legally blind individuals in the United States who have attempted to access
        Defendant’s Websites and/or Apps during the relevant statutory period and as a
        result have been denied access to the equal enjoyment of the goods and services the
        Websites and/or Apps offer.

        64.       Excluded from the class is Amtrak, as well as its past and present officers,

employees, agents or affiliates, and any judge who presides over this action.

        65.       Plaintiff reserves the right to expand, limit, modify or amend the class definitions,

including the addition of one or more subclasses, in connection with her motion for class

certification, or at any other time, based on, among other things, changing circumstances and new

facts obtained.

        66.       Numerosity. Fed. R. Civ. P. 23(a)(1). While Plaintiff does not know the exact

                                                   21
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 22 of 43



number of class members, Plaintiff believes there are hundreds, if not thousands of members in

the Class. For example, during FY 2017 alone (October 2016 - September 2017), “Amtrak

customers took 31.7 million trips, another record year. On an average day, customers make nearly

87,000 trips on more than 300 Amtrak trains.”4 At least 2.4% of adults in the United States report

to have a visual disability.5 To this end, the class described above is so numerous that joinder of

all members is impracticable. The disposition of the individual claims of the respective class

members will benefit the parties and the Court and will facilitate judicial economy.

       67.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There is

a well-defined community of interest among the members of the proposed Class in that there are

several questions of law and fact common to the claims of Plaintiff and Members of the Class. All

of the Members of the Class’ claims are based upon the same facts and circumstances. Fed. R. Civ.

P. 23(a)(3). The questions of law and fact common to the members of the Class predominate over

any questions affecting only individual Members of the Class. The resolution of common

questions in this case will resolve the claims of both Plaintiff and the Class. Common questions

include, but are not limited to, the following:

       a.      Whether Amtrak’s Websites and Apps are a “public accommodation” or are

               services of a public accommodation such that Amtrak must guarantee Plaintiff full

               and equal access under the ADA;

       b.      Whether Amtrak receives federal financial assistance or is a program or activity

               conducted by any Executive agency;




4
        See Amtrak, Amtrak Facts, available at https://www.amtrak.com/national-facts (last
accessed September 24, 2019).
5
        See National Federation of the Blind, Blindness Statistics, available at
https://nfb.org/resources/blindness-statistics (last accessed September 24, 2019).
                                                  22
     Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 23 of 43



c.       Whether Amtrak’s Websites and Apps are a “public accommodation” or are

         services of a public accommodation such that Amtrak must guarantee Plaintiff full

         and equal access under the Rehabilitation Act;

d.       Whether Amtrak’s Websites and Apps are compatible with auxiliary aids;

e.       Whether Amtrak’s Websites and Apps are fully compatible with Dynamic Type;

f.       Whether it would be commercially unreasonable or an undue burden to require

         Amtrak to make its Websites and Apps compatible with auxiliary aids;

g.       Whether it would be commercially unreasonable or an undue burden to require

         Amtrak to make its Apps compatible with Dynamic Type;

h.       Whether making the Websites and/or Apps compatible with auxiliary aids and

         Dynamic Type would fundamentally alter Amtrak’s goods, services, facilities,

         privileges, advantages, or accommodations offered;

i.       Whether Plaintiff has been denied access the benefits of the services, programs, or

         activities of an Amtrak, or Plaintiff and the Class has been subject to discrimination

         by any such entity.

j.       Whether Plaintiff and the Class has excluded from the participation in, be denied

         the benefits of, or be subjected to discrimination under any program or activity

         receiving Federal financial assistance or under any program or activity conducted

         by any Executive agency.

k.       Whether Plaintiff has been, and in the absence of an injunction, will continue to be

         injured by Amtrak’s failure to provide the content and services available on its

         Websites and Apps in a manner that is compatible with Dynamic Type.

68.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the Class.



                                          23
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 24 of 43



They are based on the same legal theories and arise from the same unlawful and willful conduct,

resulting in the same injury to the Plaintiff and the respective Class. Plaintiff and all members of

the Class are similarly affected by Defendant’s wrongful conduct and were damaged in the same

way. Specifically, members of the Class, like Plaintiff, are visually impaired, and claim that

Amtrak violates the ADA and Rehabilitation Act by failing to update or remove access barriers on

its Websites and Apps so that Amtrak’s online and mobile application services can be

independently accessible to the Class.

       69.     Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate representative of the

Class because Plaintiff’s claims arise out of the same common course of conduct giving rise to the

claims of the other members of the Class. Plaintiff falls within the class definition and Plaintiff’s

interests do not conflict with the interests of the Members of the Class Plaintiff seeks to represent.

Plaintiff is passionate about this litigation personally and will prosecute this action vigorously for

the benefit of the Members of the Class. Plaintiff is represented by counsel who are competent

and experienced in the prosecution of class action litigation, and Plaintiff’s counsel intend to

prosecute this action vigorously for the benefit of the Members of the Class. Plaintiff and class

counsel can fairly and adequately protect the interests of all of the Members of the Class. Neither

Plaintiff nor their counsel have any interest adverse to those of the other Members of the Class.

       70.     Superiority. Fed. R. Civ. P. 23(b)(3): Class action treatment is a superior method

for the fair and efficient adjudication of the controversy, in that, among other things, such treatment

will permit a large number of similarly situated persons to prosecute their common claims in a

single forum simultaneously, efficiently, and without the unnecessary duplication of evidence,

effort, and expense that numerous individual actions would engender. The benefits of proceeding

through the class mechanism, including providing injured persons or entities with a method for



                                                  24
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 25 of 43



obtaining redress for claims that it might not be practicable to pursue individually, substantially

outweigh any difficulties that may arise in management of this class action.

       71.     The litigation without the Class would allow litigation claims that, in view of the

expense of the litigation, may be insufficient in amount to support separate actions. Individual

litigation of each Member of the Class’ claims would be impracticable and individual litigation

would be unduly burdensome to the courts. Without the class action vehicle, the Class would have

no reasonable remedy and would continue to suffer losses, as Amtrak continues to engage in the

discriminatory misconduct that is the subject of this Complaint. Absent a class action, most of the

respective Members of the Class would find the cost of litigating their claims to be prohibitive,

and will have no effective remedy. The class treatment of common questions of law and fact is

also superior to multiple individual actions or piecemeal litigation in that it conserves the resources

of the courts and the litigants, and promotes consistency and efficiency of adjudication.

       72.     Injunctive and Declaratory Relief is Appropriate. Fed. R. Civ. P. 23(b)(1). The

prosecution of separate actions by individual members of the Class would create a risk of:

       a.      Inconsistent or varying adjudications with respect to individual members of the

respective Class which would establish incompatible standards of conduct for Amtrak; and

       b.      Adjudications with respect to individual members of the respective Class which

would, as a practical matter, be dispositive of the interests of the other members not parties to the

adjudications or substantially impair or impede their ability to protect their interests.

       73.     Policies Generally Applicable to the Class. Fed. R. Civ. P. 23(b)(2). Amtrak has

acted or refused to act on grounds generally applicable to the Class, thereby requiring the Court’s

imposition of uniform relief to ensure compatible standards of conduct toward the members of the

Class, and making final injunctive relief appropriate with respect to the Class as a whole. Amtrak’s



                                                  25
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 26 of 43



practices challenged herein apply to and affect the members of the Class uniformly, and Plaintiff’s

challenge of those practices hinge on Amtrak’s conduct with respect to the Class as a whole, not

on facts or law applicable only to Plaintiff.

                                  FIRST CAUSE OF ACTION

             Discrimination Prohibited by the Americans With Disabilities Act
Violation of 42 U.S.C. § 12132 et seq., (“Title II: Part A”), and its implementing regulations

       74.     Plaintiff, on behalf of herself and all others similarly situated, repeats and realleges

every allegation of the preceding paragraphs as if fully set forth herein.

       75.     Title II of the ADA, 42 U.S.C. § 12132 et seq. provides, in relevant part:

       Subject to the provisions of this subchapter, no qualified individual with a disability
       shall, by reason of such disability, be excluded from participation in or be denied
       the benefits of the services, programs, or activities of a public entity, or be subjected
       to discrimination by any such entity.

       76.     Defendant is a “public entity” within the meaning of 42 U.S.C. § 12131(1)(c)

because Defendant is National Railroad Passenger Corporation.

       77.     Plaintiff and putative class members are each a “qualified individual with a

disability” as defined in 42 U.S.C. § 12102, because each has a visual impairment that substantially

limits one or more of major life activities, including the major life activities of seeing, reading,

and/or communicating.

       78.       49 C.F.R. Part 37 “applies to the following entities, whether or not they receive

Federal financial assistance from the Department of Transportation: (1) Any public entity that

provides designated public transportation or intercity or commuter rail transportation” 49 C.F.R.

§ 37.21(a). For entities receiving Federal financial assistance from the Department of

Transportation, compliance with applicable requirements of this part is a condition of compliance

with section 504 of the Rehabilitation Act of 1973 and of receiving financial assistance. 49 C.F.R.


                                                  26
           Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 27 of 43



§ 37.21(b).

         79.    DOT regulations prohibit public entities from “deny[ing] to any individual with a

disability the opportunity to use the entity’s transportation service for the general public, if the

individual is capable of using that service.” 49 C.F.R. § 37.5; see also Ash v. Md. Transit Admin.,

Civil Action No. ELH-18-1216, 2019 U.S. Dist. LEXIS 39849, at *9 (D. Md. Mar. 12, 2019).

         80.    49 C.F.R. § 37.167 (Other service requirements), which applies to public and

private entities6 mandates the following:

         The entity shall make available to individuals with disabilities adequate
         information concerning transportation services. This obligation includes
         making adequate communications capacity available, through accessible formats
         and technology, to enable users to obtain information and schedule service.

      49 C.F.R. § 37.167(f) (emphasis added).

         81.    Additionally, 49 C.F.R. § 37.173 mandates the following:

         Each public or private entity which operates a fixed route or demand responsive
         system shall ensure that personnel are trained to proficiency, as appropriate
         to their duties, so that they operate vehicles and equipment safely and properly
         assist and treat individuals with disabilities who use the service in a respectful
         and courteous way, with appropriate attention to the difference among
         individuals with disabilities.
         (emphasis added).
      82. Furthermore, pursuant to 49 C.F.R. § 37.161(a):
         Public and private entities providing transportation services shall maintain in
         operative condition those features of facilities and vehicles that are required to
         make the vehicles and facilities readily accessible to and usable by individuals
         with disabilities. These features include, but are not limited to, lifts and other
         means of access to vehicles, securement devices, elevators, signage and systems to
         facilitate communications with persons with impaired vision or hearing.
         (emphasis added).
      83. Additionally, 49 C.F.R. § 37.161(b) mandates:

6
    See 49 C.F.R. § 37.167(a)
                                                27
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 28 of 43




       Accessibility features shall be repaired promptly if they are damaged or out of
       order. When an accessibility feature is out of order, the entity shall take reasonable
       steps to accommodate individuals with disabilities who would otherwise use the
       feature.

       (emphasis added).

       84.      Plaintiff’s service and/or access interruptions to the Website & Apps are not due

to isolated or temporary interruptions in service or access due to maintenance or repairs; but instead

are due to updates that occurred several months ago.

       85.     Defendant’s actions constitute discrimination in violation of Title II of the ADA,

42 U.S.C. § 12132, and its implementing regulations, including but not limited to 28 C.F.R. § 37.

       86.     Plaintiff and the Class have been excluded from participation in and/or denied the

benefits of Amtrak’s Website & Apps and the information, content, goods, and services therein.

       87.     Plaintiff and the Class Members have been denied full and equal access to Amtrak’s

services, goods, and benefits, including the Websites and Apps and the information, content,

goods, and services therein.

       88.     Furthermore, the Website & App barriers impede Plaintiff and the Class’s ability

to access Amtrak’s physical locations, services, programs, and benefits.

       89.     According to the ADA National Network, the goal of an auxiliary aid and service

is “to ensure that communication with people with disabilities is as effective as communication

with people without disabilities.” See https://adata.org/factsheet/communication (last accessed

September 24, 2019).

       90.     Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.


                                                  28
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 29 of 43



        91.    Plaintiff uses an iPhone with enabled Dynamic Font as her auxiliary aid while

travelling.

        92.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. To this end, the Ninth Circuit has explained, “assistive technology is

not frozen in time: as technology advances, [ ] accommodations should advance as well.” Enyart

v. Nat’l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163 (9th Cir. 2011).

        93.    By failing to provide its Websites and Apps’ content and services in a manner that

is compatible with auxiliary aids, Amtrak has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title II, including without

limitation:

               a.      denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, benefits, content, and/or services available on its Websites and/or

Apps;

               b.      affording individuals with visual disabilities access to its Websites and/or

Apps that is not equal to, or effective as, that afforded others;

               c.      utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               d.      denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others;

               e.      failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to



                                                  29
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 30 of 43



individuals with visual disabilities;

               f.      failing to make available to individuals with disabilities adequate

information concerning transportation services. This obligation includes making adequate

communications capacity available, through accessible formats and technology, to enable users to

obtain information and schedule service in violation of 49 C.F.R. § 37.167(f);

               g.      failing to train personnel to proficiency, as appropriate to their duties, so

that they operate vehicles and equipment safely and properly assist and treat individuals with

disabilities who use the service in a respectful and courteous way, with appropriate attention to the

difference among individuals with disabilities in violation of 49 C.F.R. § 37.173;

               h.      failing to maintain in operative condition those features of facilities and

vehicles that are required to make the vehicles and facilities readily accessible to and usable by

individuals with disabilities. These features include, but are not limited to, lifts and other means

of access to vehicles, securement devices, elevators, signage and systems to facilitate

communications with persons with impaired vision or hearing in violation of 49 C.F.R. §

37.161(a); and/or

               i.      failing to repair the out of order accessibility features of the Website &

Apps.

        94.    Defendant continued to discriminate against Plaintiff and the Class despite being

notified on more than one occasion of Amtrak’s accessibility issues.

        95.    In particular, Amtrak has violated Title II by, without limitation, failing to make its

Websites and/or Apps’ services accessible with Dynamic Type, thereby denying individuals with

visual disabilities the benefits of the Websites and/or Apps, providing them with benefits that are

not equal to those it provides others, and denying them effective communication.



                                                 30
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 31 of 43



        96.    Amtrak has further violated Title II by, without limitation, utilizing administrative

methods, practices, and policies that allow its Websites and/or Apps to be made available without

consideration of qualified individuals with visual impairments who access the company’s Websites

and Apps’ goods, benefits, content, and/or services with Dynamic Font.

        97.    Making its Websites and Apps’ goods, content, and services compatible with

Dynamic Font does not change the content of Amtrak’s Websites and Apps nor result in making

the Websites and/or Apps different, but enables individuals with visual disabilities to access the

Websites and/or Apps Amtrak already provides.

        98.    Amtrak’s ongoing violations of Title II have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

        99.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                 SECOND CAUSE OF ACTION

            Discrimination Prohibited by the Americans With Disabilities Act
Violation of 42 U.S.C. § 12162 et seq., (“Title II: Part B, Subtitle ii”), and its implementing
                                          regulations

        100.   Plaintiff, on behalf of herself and all others similarly situated, repeats and realleges

every allegation of the preceding paragraphs as if fully set forth herein.

        101.   Title II of the ADA, 42 U.S.C. § 12162(e)(1) et seq. provides, in relevant part:

        It shall be considered discrimination for purposes of section 12132 of this title and
        section 794 of title 29 for a person to build a new station for use in intercity or
        commuter rail transportation that is not readily accessible to and usable by
        individuals with disabilities, including individuals who use wheelchairs, as
        prescribed by the Secretary of Transportation in regulations issued under section
        12164 of this title.

        102.   Title II of the ADA, 42 U.S.C. § 12162(e)(2) et seq., provides, in relevant

part:

                                                 31
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 32 of 43



        It shall be considered discrimination for purposes of section 12132 of this title and
        section 794 of title 29 for a responsible person to fail to make existing stations in
        the intercity rail transportation system, and existing key stations in commuter rail
        transportation systems, readily accessible to and usable by individuals with
        disabilities, including individuals who use wheelchairs, as prescribed by the
        Secretary of Transportation in regulations issued under section 12164 of this title.

        103.     All of Amtrak’s stations in the intercity rail transportation system have not been

made readily accessible to and usable by Plaintiff and the Class Members who are individuals with

disabilities in violation of 42 U.S.C. § 12162(3)(2) et seq. and 49 C.F.R. Part 37.55.

        104.    The Department of Transportation’s ADA regulations reflect the ADA’s broad

nondiscrimination mandate. See 42 U.S.C. § 12164; see also 49 C.F.R. Part 37, which “applies to

the following entities, whether or not they receive Federal financial assistance from the

Department of Transportation: (1) Any public entity that provides designated public transportation

or intercity or commuter rail transportation”. 49 C.F.R. § 37.21(a).

        105.    Pursuant to 49 C.F.R. § 37.21(b), “[f]or entities receiving Federal financial

assistance from the Department of Transportation, compliance with applicable requirements of this

part is a condition of compliance with section 504 of the Rehabilitation Act of 1973 and of

receiving financial assistance.”

        106.    Pursuant to 49 C.F.R. § 37.21(c), “[e]ntities to which this part applies also may be

subject to ADA regulations of the Department of Justice (28 C.F.R. Parts 35 or 36, as applicable).

The provisions of this part shall be interpreted in a manner that will make them consistent with

applicable Department of Justice regulations. In any case of apparent inconsistency, the provisions

of this part shall prevail.”

        107.    Title II – A Regulation, 28 C.F.R. § 35.102, provides: (a) Except as provided in

paragraph (b) of this section, this part applies to all services, programs, and activities provided

or made available by public entities.

                                                 32
           Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 33 of 43



         108.   Defendant is a “public entity” within the meaning of 42 U.S.C. § 12131(1)(c)

because Defendant is National Railroad Passenger Corporation.

         109.   Plaintiff and putative class members are each a “qualified individual with a

disability” as defined in 42 U.SC. § 12102, because each has a visual impairment that substantially

limits one or more of major life activities, including the major life activities of seeing, reading,

and/or communicating.

         110.   49 C.F.R. Part 37 “applies to the following entities, whether or not they receive

Federal financial assistance from the Department of Transportation: (1) Any public entity that

provides designated public transportation or intercity or commuter rail transportation” 49 C.F.R.

§ 37.21(a). For entities receiving Federal financial assistance from the Department of

Transportation, compliance with applicable requirements of this part is a condition of compliance

with section 504 of the Rehabilitation Act of 1973 and of receiving financial assistance. 49 C.F.R.

§ 37.21(b).

         111.   Defendant is a public entity that provides designated intercity rail transportation.

         112.   DOT regulations prohibit public entities from “deny[ing] to any individual with a

disability the opportunity to use the entity’s transportation service for the general public, if the

individual is capable of using that service.” 49 C.F.R. § 37.5; see also Ash v. Md. Transit Admin.,

Civil Action No. ELH-18-1216, 2019 U.S. Dist. LEXIS 39849, at *9 (D. Md. Mar. 12, 2019).

         113.   49 C.F.R. § 37.167 (Other service requirements), which applies to public and

private entities7 mandates the following:

         The entity shall make available to individuals with disabilities adequate
         information concerning transportation services. This obligation includes
         making adequate communications capacity available, through accessible formats
         and technology, to enable users to obtain information and schedule service.


7
    See 49 C.F.R. § 37.167(a)
                                                 33
             Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 34 of 43




      49 C.F.R. § 37.167(f) (emphasis added).

      114.       Additionally, 49 C.F.R. § 37.173 mandates the following:

         Each public or private entity which operates a fixed route or demand responsive
         system shall ensure that personnel are trained to proficiency, as appropriate
         to their duties, so that they operate vehicles and equipment safely and properly
         assist and treat individuals with disabilities who use the service in a respectful
         and courteous way, with appropriate attention to the difference among
         individuals with disabilities.

         (emphasis added).
      115.       Furthermore, pursuant to 49 C.F.R. § 37.161(a):
         Public and private entities providing transportation services shall maintain in
         operative condition those features of facilities and vehicles that are required to
         make the vehicles and facilities readily accessible to and usable by individuals
         with disabilities. These features include, but are not limited to, lifts and other
         means of access to vehicles, securement devices, elevators, signage and systems to
         facilitate communications with persons with impaired vision or hearing.
         (emphasis added).
      116.       Additionally, 49 C.F.R. § 37.161(b) mandates:

         Accessibility features shall be repaired promptly if they are damaged or out of
         order. When an accessibility feature is out of order, the entity shall take reasonable
         steps to accommodate individuals with disabilities who would otherwise use the
         feature.

         (emphasis added).

         117.     Plaintiff’s and the class’s service and/or access interruptions to the Website &

Apps are not due to isolated or temporary interruptions in service or access due to maintenance or

repairs; but instead are due to updates that occurred several months ago.

         118.    Defendant’s actions constitute discrimination in violation of Title II of the ADA,

42 U.S.C. 12162(e)(2), and its implementing regulations, including but not limited to 28 C.F.R. §

37.


                                                  34
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 35 of 43



        119.   Plaintiff and the Class have been excluded from participation in and/or denied the

benefits of Amtrak’s Website & Apps and the information, content, goods, and services therein.

        120.   Plaintiff and the Class Members have been denied full and equal access to Amtrak’s

services, goods, and benefits, including the Websites and Apps and the information, content,

goods, and services therein.

        121.   Furthermore, the Website & App barriers imped Plaintiff and the Class’s ability to

access Amtrak’s physical locations, services, programs, and benefits.

        122.   According to the ADA National Network, the goal of an auxiliary aid and service

is “to ensure that communication with people with disabilities is as effective as communication

with people without disabilities.” See https://adata.org/factsheet/communication (last accessed

September 24, 2019).

        123.   Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

        124.   Plaintiff uses an iPhone with enabled Dynamic Font as her auxiliary aid while

travelling.

        125.   In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. § 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat’l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

        126.   By failing to provide its Websites and Apps’ content and services in a manner that



                                                  35
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 36 of 43



is compatible with auxiliary aids, Amtrak has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title II, including without

limitation:

               a.      denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, benefits, content, and/or services available on its Websites and/or

Apps;

               b.      affording individuals with visual disabilities access to its Websites and/or

Apps that is not equal to, or effective as, that afforded others;

               c.      utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               d.      denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others;

               e.      failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities;

               f.      failing to make available to individuals with disabilities adequate

information concerning transportation services. This obligation includes making adequate

communications capacity available, through accessible formats and technology, to enable users to

obtain information and schedule service in violation of 49 C.F.R. § 37.167(f);

               g.      failing to train personnel to proficiency, as appropriate to their duties, so

that they operate vehicles and equipment safely and properly assist and treat individuals with

disabilities who use the service in a respectful and courteous way, with appropriate attention to the



                                                  36
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 37 of 43



difference among individuals with disabilities in violation of 49 C.F.R. § 37.173;

               h.      failing to maintain in operative condition those features of facilities and

vehicles that are required to make the vehicles and facilities readily accessible to and usable by

individuals with disabilities. These features include, but are not limited to, lifts and other means

of access to vehicles, securement devices, elevators, signage and systems to facilitate

communications with persons with impaired vision or hearing in violation of 49 C.F.R. §

37.161(a); and/or

               i.      failing to repair the out of order accessibility features of the Website &

Apps.

        127.   Defendant continued to discriminate against Plaintiff and the Class despite being

notified on more than one occasion of Amtrak’s accessibility issues.

        128.   In particular, Amtrak has violated Title II by, without limitation, failing to make its

Websites and/or Apps’ services accessible with Dynamic Type, thereby denying individuals with

visual disabilities the benefits of the Websites and/or Apps, providing them with benefits that are

not equal to those it provides others, and denying them effective communication.

        129.   Amtrak has further violated Title II by, without limitation, utilizing administrative

methods, practices, and policies that allow its Websites and/or Apps to be made available without

consideration of qualified individuals with visual impairments who access the company’s Websites

and Apps’ goods, benefits, content, and/or services with Dynamic Font.

        130.   Making its Websites and Apps’ goods, content, and services compatible with

Dynamic Font does not change the content of Amtrak’s Websites and Apps nor result in making

the Websites and/or Apps different, but enables individuals with visual disabilities to access the

Websites and/or Apps Amtrak already provides.



                                                 37
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 38 of 43



       131.    Amtrak’s ongoing violations of Title II have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       132.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                  THIRD CAUSE OF ACTION

       VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973
                           29 U.S.C. § 794 et seq.

       133.    Plaintiff, individually and on behalf of all others similarly situated, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       134.    Section 504 of the Rehabilitation Act of 1973 (as amended) provides that:

       No otherwise qualified individual with a disability in the United States . . . shall,
       solely by reason of her or his disability, be excluded from the participation in, be
       denied the benefits of, or be subjected to discrimination under any program or
       activity receiving Federal financial assistance or under any program or activity
       conducted by any Executive agency[.]

29 U.S.C. § 794.

       135.    The statute defines an “individual with a disability” as “an individual who has a

physical or mental impairment that substantially limits one or more major life activities of such

individual.” 29 U.S.C. § 705(20)(B) (citing 42 U.S.C. § 12102).

       136.    “Otherwise qualified” means a person who “meets the essential eligibility

requirements for participation in, or receipt of benefits from, that program or activity.” 28 C.F.R.

§ 39.103.

       137.    Plaintiff and putative class members are each a “qualified individual with a

disability” as defined in the Act and implementing regulations, because each has a visual

impairment that substantially limits one or more of their major life activities, including the major

life activity of seeing, reading, and communicating; however would otherwise be capable of

                                                 38
            Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 39 of 43



participating in, or receiving benefits from, the goods, services, programs, and/or activities offered

by Defendant.

       138.     The named Plaintiff and the class members are individuals with disabilities within

the meaning of the Rehabilitation Act because they have impairments which limit one or more

major life activities (i.e., seeing, reading, and communicating).

       139.     Amtrak receives federal financial assistance to operate and provide transportation

services.

       140.     As a result of being qualified “individual[s] with a disability” within the meaning

of the Act and the implementing regulations, Plaintiff and class members are entitled to reasonable

accommodations in the form of auxiliary aids and services that provide them equal access to the

Websites and Apps.

       141.     As alleged herein, Amtrak has discriminated and continues to discriminate

unlawfully against the named Plaintiff and class members by failing to ensure they have an

opportunity to meaningfully access the services the Websites and Apps make available, including,

by extension, Amtrak’s intercity transportation services. By refusing or failing to create, maintain,

operate, and/or update the Websites and Apps in a form that is accessible to blind or visually

impaired individuals, Amtrak has created and continues to create a significant and unnecessary

obstacle to Plaintiff’s and the class members’ use of the Websites and Apps and Amtrak’s

transportation services. Plaintiff and the class members cannot utilize the Websites and Apps in a

manner full and equal to that of sighted persons. Plaintiff and the class members are forced to rely

on the assistance of sighted persons to advise them of the information that can be found on the

Websites and Apps. Such sighted assistance is often unavailable, unreliable, inconsistent, and

untimely. Furthermore, relying on sighted assistance also requires individuals with visual



                                                 39
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 40 of 43



impairment to submit to an invasion of privacy; they must disclose travel plans to sighted persons

simply to gain access to the information provided on the Websites and Apps. As a result, Plaintiff

and class members who use sighted assistance are discriminated against.

        142.    Making the Websites and Apps accessible to Plaintiff and the class members would

not fundamentally alter the Websites and Apps nor create an undue administrative or cost burden.

Nor would making these digital technologies accessible to all fundamentally alter the

transportation services Amtrak provides or create an undue administrative or cost burden related

thereto. Numerous governmental agencies and large commercial entities—including the recipients

of federal funding, who must comply with Section 504—already provide websites that are

accessible to blind and visually impaired persons.

        143.    Amtrak’s violations of Section 504 of the Rehabilitation Act have proximately

caused injuries to Plaintiff, as set forth herein.

        144.    Amtrak’s conduct constitutes an ongoing and continuous violation of the law.

        145.    Unless restrained from doing so, Amtrak will continue to so violate the law.

Amtrak’s conduct has caused and will continue to cause Plaintiff and the class members immediate

and irreparable injury.

        146.    Plaintiff has no adequate remedy at law for the injuries they suffer and will continue

to suffer.

        147.    Thus, Plaintiff and class members are entitled to injunctive relief, as well as

reasonable attorneys’ fees and costs.

                                  FOURTH CAUSE OF ACTION

                                         Declaratory Relief
                                     28 U.S.C. §§ 2201 and 2202

        148.    Plaintiff, individually and on behalf of all others similarly situated, repeats and

                                                     40
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 41 of 43



realleges every allegation of the preceding paragraphs as if fully set forth herein.

        149.    An actual controversy has arisen and now exists between the parties in that Plaintiff

contends, and is informed and believes that Amtrak denies, that Amtrak’s Websites and Apps

contain access barriers denying visually impaired legally blind customers the full and equal access

to the goods, services and facilities of Amtrak’s Websites and Apps, and by extension, its physical

locations and intercity travel services, which Amtrak owns, operates and controls, and which it

fails to comply with applicable laws including, but not limited to, Title II of the ADA and the

Rehabilitation Act, prohibiting discrimination against the individuals with visual impairments.

        150.    A judicial declaration is necessary and appropriate at this time in order that each of

the parties may know their respective rights and duties and act accordingly.

        151.    Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

        (A)     A Declaratory Judgment that at the commencement of this action Amtrak was in

violation of the specific requirements of Title II of the Americans with Disabilities Act, 42 U.S.C.

§§ 12131, et seq., 42 U.S.C. §§ 12161, et seq., and the Rehabilitation Act of 1973, 29 U.S.C. §

794, et seq. described above, and the relevant implementing regulations of the ADA and

Rehabilitation Act, in that Amtrak took no action that was reasonably calculated to ensure that its

Websites and Apps are and/or remain fully accessible to, and independently usable by, individuals

with visual disabilities;

        (B)     A preliminary and permanent injunction pursuant to Title II of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and § 504 of the Rehabilitation Act of 1973,



                                                 41
         Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 42 of 43



as amended, 29 U.S.C. § 701 et seq., as well as the regulations implementing the ADA and

Rehabilitation Act which directs Amtrak to take all steps necessary to bring its Websites and Apps

into full compliance with the requirements set forth in the ADA and Rehabilitation Act, and their

respective implementing regulations, so that Amtrak’s Websites & Apps services, and physical

locations, are fully accessible to, and independently usable by, visually impaired, legally blind

individuals, and which further directs that the Court shall retain jurisdiction for a period to be

determined to ensure that Amtrak has adopted and is following an institutional policy that will in

fact cause it to remain fully in compliance with the law—the specific injunctive relief requested

by Plaintiff is described more fully above in paragraph 13;

       (C)     For an order certifying the proposed Class pursuant to Rule 23 of the Federal Rules

of Civil Procedure, appointing Plaintiff as a class representative and appointing counsel for

Plaintiff as lead counsel for the respective class;

       (D)     Payment of actual, statutory, and other damages, as the Court deems proper;

       (E)     Payment of costs of suit;

       (F)     Reimbursing all costs, expenses, and disbursements accrued by Plaintiff in

connection with this action, including reasonable attorneys’ fees, costs, and expenses, pursuant to

applicable law and any other basis, including costs of monitoring Amtrak’s compliance with the

judgment. See Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546,

559 (1986), supplemented, 483 U.S. 711 (1987) (citing Northcross v. Board of Educ., 611 F.2d

624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of the court’s decrees, both

to ensure full compliance and to ensure that the plan is indeed working…are compensable services.

They are essential to the long-term success of the plaintiff’s suit.”));

       (G)     Whatever other relief the Court deems just, equitable and appropriate; and



                                                  42
        Case 1:19-cv-02920-APM Document 1 Filed 09/27/19 Page 43 of 43



       (H)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 27, 2019              By:   /s/ Jeffrey Kaliel
                                               Jeffrey Kaliel (DC Bar No. 983578)
                                               Sophia Gold (DC Bar No. 1044723)
                                               KALIEL, PLLC
                                               1875 Connecticut Avenue NW, 10th Floor
                                               Washington, DC 20009
                                               Tele: (202) 350-4783
                                               Email: jkaliel@kalielpllc.com
                                               Email: sgold@kalielpllc.com

                                               R. Bruce Carlson (to seek admission pro hac vice)
                                               Todd Carpenter (to seek admission pro hac vice)
                                               Kevin W. Tucker (to seek admission pro hac vice)
                                               Bryan Fox (to seek admission pro hac vice)
                                               CARLSON LYNCH LLP
                                               1133 Penn Avenue, 5th Floor
                                               Pittsburgh, PA 15222
                                               Main: (412) 322-9243
                                               Direct: (412) 923-3947
                                               Fax: (412) 231-0246

                                               Tiffany M. Yiatras (to seek admission pro hac vice)
                                               CONSUMER PROTECTION LEGAL, LLC
                                               308 Hutchinson Road
                                               Ellisville, Missouri 63011-2029
                                               Tele: 314-541-0317
                                               Email: tiffany@consumerprotectionlegal.com

                                               ATTORNEYS FOR PLAINTIFF AND THE
                                               PROPOSED CLASS




                                                 43
